Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 27, 1991, which, inter alia, granted respondent limited relief from that portion of an order of same court, entered March 21, 1990, as restrained respondent from transferring or encumbering any of its assets without prior permission of the court, is unanimously affirmed. The appeal from said order, insofar as it denied respondent’s motion for leave to amend its answer, summary judgment, valuation of petitioners’ stock pursuant to the shareholders agreement of May 21, 1985, and limited discovery to a period no later than February 28, 1989, is unanimously dismissed. Petitioners-respondents shall recover of respondent-appellant $250 costs and disbursements of this appeal.
The IAS court correctly perceived that the majority of the relief sought by respondent had been previously sought and denied, and thus properly characterized respondent’s motion for such relief as one for reargument. Since no appeal lies from denial of a motion for reargument, this portion of the appeal is dismissed. There being no showing that the court abused its discretion in modifying its prior order with respect to restraints upon transfer of assets, that portion of the court’s order is affirmed. Concur—Milonas, J. P., Ellerin, Kupferman and Asch, JJ.